DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Amendment filed on 5/6/2021.
3.	This Office Action is made Notice of Allowance.
4.	Claims 8 and 27 are currently cancelled.
5.	Claims 1-7, 9-26 and 28 are numbered accordingly and allowed herein. 
Response to Arguments
6.	Applicant’s arguments regarding the amendment filed on 5/6/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
7.	Applicant’s comments regarding the claim interpretation have been fully considered.
8.	In light of Terminal Disclaimer filed that was approved, the non-statutory double patenting rejection is withdrawn herein. 
Allowable Subject Matter
1.	Claims 1-7, 9-26 and 28 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 14, 20 and 24 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Raines et al. US 20100311480 discloses Fig. 1A (Depicts Cellular Booster Amplifier), Section [0002]: Invention relates to wireless communication boosters; Section  and the prior art Terry et al. US 2015/0011157 discloses in Section [0002] Invention relates to the field of wireless repeaters also known as boosters for wireless communication devices and, more particularly, to a multi-amplifier wireless booster system with automatic gain control for improving wireless communication service within a building, such as a home or office; Section [0003]  A wireless repeater or booster is a radio frequency (RF) device used to amplify wireless communication signals in both uplink and downlink channels; The booster typically includes two antennas, a tower-side antenna and a mobile-side antenna, connected by coaxial cables to a base unit that includes a bi-directional amplifier (BDA) that amplifies the wireless communication signals in both directions; In certain frequency bands, the amount of amplification (gain), the maximum output power, the output noise, and other parameters associated with the operation of the booster may be limited to regulatory standards set by the government and industry.  
	However, Raines in view of Terry do not render obvious in combination with other limitations in the independent claims 1, 14, and 20 the claim elements A signal booster, comprising: an uplink signal path that includes one or more amplifiers and one or more uplink band pass filters operable to boost uplink signals; and a downlink signal path that includes one or more amplifiers and one or more downlink band pass filters operable to boost downlink signals; and one or more processors and memory configured to: identify a current location of the signal booster; determine one or more bands in which signals are permitted, by a government standard or a government license to be boosted by the signal booster based on the current location of the signal booster; and boost the uplink signals on the uplink signal path or the downlink signals on the downlink signal path for the one or more bands that are permitted, by the government standard or the government license to be boosted by the signal booster for the identified current location of the signal booster. 
	However, Raines in view of Terry do not render obvious in combination with other limitations in the independent claim 24 A signal booster, comprising one or more processors and memory configured to: identify a current location of the signal booster using a satellite location system receiver coupled to the signal booster; identify one or more predefined signal booster parameters permitted by a government standard or a government license, that correspond to the current location of the signal booster; and update one or more existing signal booster parameters associated with the signal booster to reflect the one or more predefined signal booster parameters permitted by the government standard or the government license that correspond to the current location of the signal booster.	
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-7, 9-26, and 28 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-7, 9-26, and 28 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 21, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477